EXHIBIT 10.2
CONSENT
Dated as of June 18, 2008
     Each of the undersigned, as Guarantor under the Amended and Restated Parent
Guaranty dated as of June 16, 2006 (in the case of Leap Wireless International,
Inc.) or the Amended and Restated Subsidiary Guaranty dated as of June 16, 2006
(collectively, the “Guaranty”), in each case, in favor of the Administrative
Agent and the Lenders party to the Credit Agreement referred to in the foregoing
Amendment, hereby consents to such Amendment and the transactions contemplated
by such Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of such Amendment, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment, and (b) the Collateral Documents to which such Guarantor is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the obligations to be secured thereunder.

              LEAP WIRELESS INTERNATIONAL, INC.
CRICKET LICENSEE (REAUCTION), INC.
CRICKET LICENSEE I, INC.
CHASETEL REAL ESTATE HOLDING COMPANY, INC.
CRICKET ALABAMA PROPERTY COMPANY
CRICKET ARIZONA PROPERTY COMPANY
CRICKET ARKANSAS PROPERTY COMPANY
CRICKET CALIFORNIA PROPERTY COMPANY
CRICKET COLORADO PROPERTY COMPANY
CRICKET FLORIDA PROPERTY COMPANY
CRICKET GEORGIA PROPERTY COMPANY, INC.
CRICKET IDAHO PROPERTY COMPANY
CRICKET ILLINOIS PROPERTY COMPANY
CRICKET INDIANA PROPERTY COMPANY
CRICKET KANSAS PROPERTY COMPANY
CRICKET KENTUCKY PROPERTY COMPANY
CRICKET MICHIGAN PROPERTY COMPANY
CRICKET MINNESOTA PROPERTY COMPANY
CRICKET MISSISSIPPI PROPERTY
                     

 



--------------------------------------------------------------------------------



 



         

              COMPANY
CRICKET NEBRASKA PROPERTY COMPANY
CRICKET NEVADA PROPERTY COMPANY
CRICKET NEW MEXICO PROPERTY COMPANY
CRICKET NEW YORK PROPERTY COMPANY, INC.
CRICKET NORTH CAROLINA PROPERTY COMPANY
CRICKET OHIO PROPERTY COMPANY
CRICKET OKLAHOMA PROPERTY COMPANY
CRICKET OREGON PROPERTY COMPANY
CRICKET PENNSYLVANIA PROPERTY COMPANY
CRICKET TEXAS PROPERTY COMPANY
CRICKET UTAH PROPERTY COMPANY
CRICKET WASHINGTON PROPERTY COMPANY
CRICKET WISCONSIN PROPERTY COMPANY
     

            By:   /s/ S. DOUGLAS HUTCHESON         Name:   S. Douglas Hutcheson 
      Title:   CEO        CRICKET LICENSEE 2007, LLC
      By:   Cricket Licensee (Reauction), Inc.         Its Manager and sole
member              By:   /s/ S. DOUGLAS HUTCHESON         Name:   S. Douglas
Hutcheson        Title:   CEO        HARGRAY WIRELESS, LLC
      By:   Cricket Communications, Inc.         Its Manager and sole member   
          By:   /s/ S. DOUGLAS HUTCHESON         Name:   S. Douglas Hutcheson   
    Title:   CEO     

 